Hon. Analisa Torres                                                           January 24, 2020

has been completed.     This is the Plaintiffs’ first request for an adjournment of the pretrial
conference.



                                                   Respectfully submitted,

                                                   /s/ Steven F. Molo
                                                   Steven F. Molo


CC:    All counsel of record via CM/ECF




GRANTED. The conference scheduled for February 3, 2020, is
ADJOURNED sine die. It is ORDERED that Plaintiff shall promptly
inform the Court when service is complete. It is further ORDERED that
by March 1, 2020, if service has not been completed, Plaintiff shall file a
status letter.

SO ORDERED.

Dated: January 24, 2020
      New York, New York




                                             -2-
